Steuer, J. (dissenting).
I would affirm the disposition of the Trial Judge. In this, as well as in many other appeals on the ground of severity of the sentence, a familiar practice of the sentencing procedure is too often ignored. A degree of mercy commensurate with the circumstances is afforded to the defendant by allowing him to plead to a crime materially lesser in degree than that charged. And when the court sentences the defendant to the maximum term for that lesser degree, it is then urged that this is excessive — oblivious of the fact that the crime with which the defendant is charged and upon which he could have been convicted would entail a much heavier sentence. Without disputing or minimizing the deplorable factors in this defendant’s personal life set out in the majority opinion and which would call for sympathy, he did commit a very serious crime which strikes at the root of our judicial system and for that he received a minimum sentence.
Nunez and Timer, JJ., concur with McGivern, J. P.; Steuer, J., dissents in an opinion, in which Kupferman, J., concurs.
Judgment, Supreme Court, New York County, rendered on November 4, 1971, modified, upon the law and the facts, and in the exercise of discretion in the interest of justice, by reducing the sentence from imprisonment for a term of one year to a period of six months, and as so modified, affirmed.